FROM HILLSBOROUGH, PROBATE COURT.
The petition was filed in season. The limitation of two years within which such petition may be brought is held to begin from the expiration of the sixty days next succeeding the decree of the probate courts and not from the date of such decree. Holt v. Smart, 46 N.H. 9. *Page 324 
The second objection is also untenable. The petitioner alleges that the administrator has failed to account for money for which he ought to have been charged, and has been wrongfully credited with money. This charge, if sustained, certainly constitutes a grievance which it is in the power of this court to remedy by a reexamination of his account. If a more specific claim is needed to enable the parties to proceed to a hearing, the remedy will be found in permitting the reasons for appeal to be amended, provided the nature of the claim is not changed, or, if the nature of the circumstances will permit, by requiring the appellant to file a specification. I do not see however, as the case now stands, that it would impose any hardship upon the appellee to require him to proceed to a hearing as to his account, if the appeal is allowed, upon the petition as it now stands.